DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/07/2022 has been entered.

Response to Arguments
Applicant’s argument that “Sheldon does not teach or suggest, and actually teaches away from, comparing the combined signal portion to a threshold, using the processing circuitry, to detect an atrial event, as required by Applicant's amended claims” is moot in view of Stahmann and Hahn. The combination teaches processing circuitry configured to sum a predefined number of signal portions relating to different heart cycles to obtain said combined signal portion (par. [0127]: The ECGs 554 signals for a plurality of cardiac cycles (e.g., at least two or more) may be averaged…; a “sum” of ECG signals is incorporated in obtaining an average of a plurality of ECG signals of Stahmann) and processing circuitry is configured to identify an atrial event based on a monitoring as to whether said combined signal portion crosses a threshold (Fig. 5C, (224) and pars. [0013]: …device is configured to calculate a composite cardiac cycle data set using the at least first and second cardiac cycles, and to establish the window for detection of the atrial event using the composite cardiac cycle data set…, [0082]: … the P-wave may be detected by comparing a detected signal to a fixed or time-varying amplitude threshold, [0087]: A signal 200 may cross an amplitude threshold…, [0091]: Detection in the P-wave detection window may take several forms. The obtained cardiac signal may be compared to a P-wave detection threshold…, of Hahn) for purpose of confirming a detected signal for a specific cardiac event. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the leadless cardiac pacemaker (LCP) that combines a plurality of heart signals, as taught by Stahmann, to include determining an atrial event based on signal exceeding a threshold, as taught by Hahn, in order to confirm a detected signal for a specific cardiac event. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 2, the antecedent basis of the limitations “identify an atrial event” seems unclear since claim 1 now included amended limitation of “detect an atrial event.” In claim 2, the antecedent basis of the limitation “monitoring” seems unclear since claim 1 recites the limitation of “comparing said combined signal portion to a threshold.” For the purpose of examination, the limitation of “identify an atrial event” in claim 2 has been interpreted as referring to the limitation of “detect an atrial event” in claim 1 and the monitoring limitation in clam 2 has been interpreted as being further limiting the “comparing” limitation of claim 1. Applicant is recommended to amend claim 2 as follows in order to overcome this rejection: 
Claim 2: The leadless pacemaker device according to claim 1, wherein said comparing includes monitoring as to whether said combined signal portion crosses said threshold.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claim 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites detecting atrial events from a sensed signal.
Regarding claims 1 and 11, the limitations of deriving “a combined signal portion” from a sensed signal; analyzing the combined signal portion and determining an atrial event from the analysis, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “processing circuitry,” nothing in the claim element precludes the steps from practically being performed in the mind. For example, but for the “processing circuitry” language, “deriving” in the context of this claim encompasses the user manually combining multiple ECG signals together on a piece of paper. Similarly, the limitation of analyzing the combined signal portion and determining an atrial event from the analysis, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “processing circuitry” language, “analyzing” in the context of this claim encompasses the user further observing that a portion of the combined ECG signal indicates an atrial event. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. Further, the limitation of “sum a predefined number of signal portions…to obtain said combined signal portion” is a recitation of a mathematical calculation of adding signal portions.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional elements of – an “electrical sensor configure to receive a sense signal over a multiplicity of heart cycles” and “processing circuitry configured to detect an atrial event by comparing said combined signal portion to a threshold”. The electrical sensor is generically claimed and is merely a generic sensor for performing the pre-solution activity of data gathering. The processing circuitry in the claim is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of processing or calculating (e.g. summing)) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Additionally, a LCP having electrical sensors thereon is nothing more than well-understood, routine and conventional activity, as illustrated by Lee, Justin Z et al. (2018, “Leadless pacemaker: Performance and complications,” Elsevier), which cannot be considered significantly more than the abstract idea itself. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of an electrical sensor to receive a multiplicity of heart signals and processing circuitry to analyze ECG signals amounts to nothing more than extra-solution activity and mere instructions to apply an exception using a generic computer component, respectively, which cannot provide an inventive concept. The claim is not patent eligible.
	Regarding claims 2-7, the limitations of these claims further define deriving, analyzing and detecting atrial events limitations already indicated as being directed to abstract idea. 
	Regarding claims 8 and 9,  the limitations of “electrical sensor includes at least two electrodes for receiving an electrical sense signal indicative of an atrial activity” and “at least two electrodes including one electrode disposed in a vicinity of said tip and another electrode disposed in a vicinity of said far end; and said electrical sense signal being received by using said electrode in the vicinity of said tip and said electrode in the vicinity of said far end” further limits the details of electrical sensors and their placement on the LCP. However, this limitation amount to no more than mere pre-solution activity of dating gathering as set forth above in claim 1.
	Regarding claim 10, the limitation of “electrical sensor includes at least one of a motion sensor, a pressure sensor or a sound sensor” further limits the type of electrical sensors. However, this amounts to nothing more than mere pre-solution activity of data gathering as set forth in claim 1. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2 and 4-11 are rejected under 35 U.S.C. 103 as being unpatentable over Stahmann et al. (US 2019/0168007 A1, hereinafter, Stahmann) in view of Hahn et al. (2017/0368360 A1, hereinafter "Hahn").
	Regarding claims 1, 2 and 11, Stahmann discloses a leadless pacemaker and a method for operating a leadless pacemaker device configured to provide for an intra-cardiac pacing, the leadless pacemaker device and method comprising the following steps:
using a processing circuitry (Fig. 1 (104) (110) configured to generate ventricular pacing signals for stimulating ventricular activity at a ventricular pacing rate  (pars. [0066]: … The processing module 110 can be configured to control the operation of the LCP…100 The processing module 110 may control the pulse generator module 104 to generate electrical stimulation in accordance with one or more pacing therapies…[0086]: … the LCP may be configured to detect atrial activity…that can be used as a basis for timing a pacing pulse in the ventricle); and
receiving using an electrical sensor (Fig. 1 (106))  configured to receive a sense signal over a multiplicity of heart cycles (Fig. 11 (558) and par. [0127]: The ECGs 554 signals for a plurality of cardiac cycles (e.g., at least two or more); 
said processing circuitry configured to derive, from signal portions of said sense signal relating to the multiplicity of heart cycles (Fig. 11 (554) (558)) and analyzing said combined signal portion for obtaining information relating to an atrial event (Fig. 11 (554) () and pars. [0125]: … provided within the control circuitry…in the LCP…may be configured to identify intrinsic intervals including atrial to atrial event…); and
said processing circuitry configured to sum a predefined number of signal portions relating to different heart cycles to obtain said combined signal portion (par. [0127]: The ECGs 554 signals for a plurality of cardiac cycles (e.g., at least two or more) may be averaged…; a “sum” of ECG signals is incorporated in obtaining an average of a plurality of ECG signals).
Stahmann does not disclose said processing circuitry configured to detect an atrial event by comparing said combined signal portion to a threshold; and 
wherein said processing circuitry is configured to identify an atrial event based on a monitoring as to whether said combined signal portion crosses a threshold.
However, Hahn: in the same field of endeavor: cardiac resynchronization therapy using sensed p-waves for resynchronization pacing,  discloses processing circuitry configured to detect an atrial event by comparing said combined signal portion to a threshold. 
wherein said processing circuitry is configured to identify an atrial event based on a monitoring as to whether said combined signal portion crosses a threshold (Fig. 5C, (224) and pars. [0013]: …device is configured to calculate a composite cardiac cycle data set using the at least first and second cardiac cycles, and to establish the window for detection of the atrial event using the composite cardiac cycle data set…, [0077]: The P-wave represents atrial depolarization associated with atrial contraction to load the ventricles [0082]: … the P-wave may be detected by comparing a detected signal to a fixed or time-varying amplitude threshold, [0087]: A signal 200 may cross an amplitude threshold…, [0091]: Detection in the P-wave detection window may take several forms. The obtained cardiac signal may be compared to a P-wave detection threshold…) for purpose of confirming a detected signal for a specific cardiac event (par. [0081]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the leadless cardiac pacemaker (LCP) that analyzes a combined plurality of heart signals, as taught by Stahmann, to include determining an atrial event based on signal crossing a threshold, as taught by Hahn, in order to confirm a detected signal for a specific cardiac event. 
Regarding claim 4, the Stahmann and Hahn combination discloses the leadless pacemaker device according to claim 1, wherein said processing circuitry is configured to obtain, based on said sense signal, a signal portion relating to a heart cycle based on a time window within the heart cycle (Stahmann, Fig. 11 (560) and par. [0128]: A window 560 where an atrial event is expected to occur can then be isolated. For example, an atrial event (e.g., atrial contraction) may be expected to occur within a time window 560 before the next R-wave. Using this time window 560, the LCP may search for the atrial event.).
Regarding claims 5, 6 and 7, Stahmann discloses the leadless pacemaker device according to claim 4, except wherein said processing circuitry is configured to adaptively set said time window for a heart cycle based on a prior ventricular event;
wherein a start of said time window is defined based on a predefined delay time following a prior ventricular event; and 
wherein at least one of said predefined delay time or a length of said time window is set based on an actual heart rate.
Hahn discloses processing circuitry is configured to adaptively set said time window for a heart cycle based on a prior ventricular event (pars. [0011], [0029]: … an atrial sensing window for detection of atrial events… wherein the operational circuitry is configured to define the atrial sensing window in relationship to a ventricular sensed event sensed …) for the purpose of understanding what is occurring, and when, in different chambers to resynchronize the behavior of the chambers of the heart that are poorly synchronized (par. [0006]).
wherein a start of said time window is defined based on a predefined delay time following a prior ventricular event (Fig. 4 and par. [0079]:  …a time window for P-wave detection … may be defined by analysis of the cardiac signals obtained from a patient using, for example, a ventricular event…as the starting point for timing delays 152... Durations 152, 154 may be dynamic to adjust to the overall beat rate of the patient using data gathered from a patient or using a formula or accepted relationship); and
wherein at least one of said predefined delay time or a length of said time window is set based on an actual heart rate (Fig. 4 and par. [0079]: Durations 152, 154 may be dynamic to adjust to the overall beat rate of the patient using data gathered from a patient or using a formula or accepted relationship; in Fig. 4, the timing is based on an EKG time which would include ‘actual heart rate’) for the benefit of ensuring that deadly cardiac events can be appropriately and quickly identified (par. [0079]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the LCP processing circuitry, of Stahmann, to include a time window defined based on delay time , as taught by Hahn, in order to ensure that deadly cardiac events can be appropriately and quickly identified. 
Regarding claims 8 and 9, the Stahmann and Hahn combination discloses the leadless pacemaker device according to claim 1, wherein said electrical sensor includes at least two electrodes for receiving an electrical sense signal indicative of an atrial activity (Stahmann, Fig. 1 (114/114’) and pars. [0057]: …atrial events or artifacts indicative of an atrial event may be used by a device implanted in the right (or left) ventricle [0062]: …the electrical sensing module 106 may be connected to the electrodes 114/114′, and the electrical sensing module 106 may be configured to receive cardiac electrical signals conducted through the electrodes 114/114′. The cardiac electrical signals may represent local information from the chamber…in which the LCP 100 is implanted. For instance, if the LCP 100 is implanted within a ventricle of the heart, cardiac electrical signals sensed by the LCP 100 through the electrodes 114/114′ may represent ventricular cardiac electrical signals, and possibly some weaker atrial electrical signals);
which further comprises: 
a housing (Stahmann, Figs. 1 (120) and par. [0005]: The LCP may comprise a housing…) having a tip (Stahmann, Figs. 1 (114), nearest (116)) and a far end (Stahmann, Figs. 1 (114), nearest (112)); 
said at least two electrodes including one electrode disposed in a vicinity of said tip (Stahmann, Figs. 1 (114)) and another electrode disposed in a vicinity of said far end (Stahmann, Figs. 1 (114)); and 
said electrical sense signal being received by using said electrode in the vicinity of said tip and said electrode in the vicinity of said far end (Stahmann, par. [0057]: …atrial events or artifacts indicative of an atrial event may be used by a device implanted in the right (or left) ventricle). 
 Regarding claim 10, the Stahmann and Hahn combination discloses leadless pacemaker device according to claim 1, wherein said electrical sensor (Stahmann, Fig. 1 (108)) includes at least one of a motion sensor, a pressure sensor or a sound sensor (Stahmann, Fig. 1 and pars. [0005], [0027], [0063]: The mechanical sensing module 108 may include one or more sensors, such as an accelerometer, a gyroscope…a blood pressure sensor, a heart sound sensor…and/or any other suitable sensors that are configured to measure one or more mechanical…parameters of the patient. In some cases, the mechanical sensing module 108 may include two or more of a pressure measurement module, an acoustic measurement module, an acceleration measurement module).  

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Stahmann in view of Hahn as applied to claims 1, 2 and 3-11 above, and further in view of Girodo et al. (Patent No. US 5,271,394, hereinafter “Girodo”).
Regarding claim 3,  the Stahmann and Hahn combination discloses the leadless pacemaker device according to claim 1, except wherein said processing circuitry is configured to determine said combined signal portion anew for each heart cycle.
However, Girodo, in the same field of endeavor: method and apparatus for calculating atrial intervals for a cardiac pacing device in the event of an atrial even, discloses said processing circuitry is configured to determine said combined signal portion anew for each heart cycle (col. 4, lns.: 6-10 and col. 5, lns.: 20-26: …the delay between two "P" waves is measured...  This will be done each time over the selected number of cycles, e.g., eight cycles.  There is then calculated the average of these eight values; two P wave signals are measured successively over a selected number of cycles and therefore starts “anew for each heart cycle”) for the benefit of distinguishing which number of cycles creates an atrial event (col. 4, ln 10).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the leadless intra-cardiac pacemaker processing circuitry, as taught by the Stahmann and Hahn, to combine and process successive signal each time over a selected number of cycles (and therefore start anew), as taught by Girodo, in order to distinguish which number of cycles creates an atrial event.

Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADREANNE A ARNOLD whose telephone number is (571)272-6794. The examiner can normally be reached M-Th 7:30 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UNSU JUNG can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AAA/Examiner, Art Unit 3792            

/UNSU JUNG/Supervisory Patent Examiner, Art Unit 3792